Citation Nr: 0029517	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1958 to December 
1962 and from May 1963 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the RO which 
assigned an increased rating to 30 percent for the veteran's 
service-connected PTSD.  A personal hearing at the RO was 
held in September 1999.  


FINDING OF FACT

The veteran's PTSD is not shown to impair occupational and 
social functioning beyond that contemplated by the 30 percent 
rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, including 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, this appeal arises from a May 1999 rating 
decision which granted an increased rating to 30 percent for 
service-connected PTSD, effective from March 18, 1999, the 
date of receipt of the veteran's claim for increase.  The 
veteran disagreed with the evaluation assigned and this 
appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
psychiatric examination, VA outpatient treatment records have 
been obtained, and the veteran has provided testimony at a 
personal hearing before the RO in September 1999.  The record 
is complete and the Board finds that there is no further duty 
to assist the veteran in the development of this claim.  

On VA psychiatric examination in April 1999, the examiner 
noted that he had evaluated the veteran previously in October 
1996, and that he had reviewed the claims file prior to this 
examination.  The veteran reported that his symptoms had 
worsened since his last evaluation.  He reported that he was 
now having dreams about four times a week and that he wakes 
up with sweats.  He takes medication for his sleep 
disturbance and has been attending PTSD group therapy on a 
regular basis.  The veteran reported that he has difficulty 
focusing during the daytime, and has problems with anger.  He 
said that he is searching for ways to cope with his problems 
including attending church and the PTSD group therapy.  The 
veteran reported that he sleeps about three hours and that he 
wakes up sweaty, in a rage, hollering and screaming and 
feeling like he were reliving events in Vietnam all over 
again.  He is so restless that his wife now sleeps in another 
room, and it takes him awhile to go back to sleep.  He 
reported that this occurs about four or five times a week, 
and he is easily awakened by the least little noise.  The 
veteran indicated that he was sleeping a little better since 
being placed on medication, but that he still has the dreams.  
If he takes too much of the medication, he wakes up feeling 
overly sedated with a hangover causing difficulties at work.  
The veteran said that he was worried that he may have to quit 
his job because of difficulties with his short-term memory, 
in particular, he cannot remember numbers.  He also reported 
that he has a very bad temper, and he has had to explain this 
to his coworkers.  He said that he tries his best to keep 
things under control.  

The veteran reported that he thinks about Vietnam often and 
cannot seem to get it off his mind.  He is agitated by loud 
noises and people coming up behind him.  He tries to avoid 
thinking about Vietnam or watching anything about it when it 
is on television because it tends to trigger things.  He is 
depressed with suicidal ideation, and he has thoughts of 
wanting to hurt others.  His wife has taken all his guns and 
has locked them up and hidden the key.  He has very little 
interest in sex now along with other medical problems.  He 
stopped drinking about six months ago and began attending 
church.  The examiner noted that since his last evaluation, 
the veteran had continued to work but had experienced more 
difficulties in other areas of his life in addition to his 
work.  The veteran has been married for 22 years and has four 
children.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  He described his mood as being 
"to myself" and was depressed with sad affect.  His facial 
expression was sad with fair eye contact.  There was no 
psychomotor agitation or retardation.  Speech was slow and 
soft, and his thought processes were slowed but goal 
directed.  Thought content was devoid of any current auditory 
or visual hallucinations and there was no evidence of any 
paranoia.  The veteran had some suicidal and homicidal 
ideation but no active plan.  Memory was fair for immediate, 
recent and remote events.  He was able to concentrate well 
enough to spell table backwards and interpret proverbs.  His 
intelligence was estimated in the average to above average 
range.  The patient had partial insight into his current 
condition.  The impression on Axis I was PTSD.  The Global 
Assessment of Functioning (GAF) score was 55.  

The examiner commented that since the last evaluation, the 
veteran had experienced an increase in his symptomatology 
including more nightmares and sleep disturbance requiring him 
to seek medical treatment and therapy, avoidance behavior, 
anger and irritability and reliving of events.  The veteran's 
social adaptability and interaction with others, as well as 
his flexibility, reliability, and efficiency in an industrial 
setting were moderately impaired.  The examiner estimated the 
veteran's level of disability to be in the definite to at 
times considerable range.  The veteran was considered 
competent to handle his own funds.  

At a personal hearing at the RO in September 1999, the 
veteran testified that his PTSD symptoms had worsened were 
manifested by terrible nightmares about three to four times a 
week with night sweats, outburst of rage, and memory loss.  
He reported that he attended PTSD classes once a week, but 
had halted his treatment due to the recent death of the 
treating physician.  The veteran testified that he worked in 
food service, but that his job performance had suffered of 
late because of his lack of patience.  The veteran testified 
that he began attending church services to help cope with his 
problems but was otherwise not involved in any other outside 
group activities.  He also reported that he had panic attacks 
in his dreams about three to four times a week.  The veteran 
testified that while he is polite and able to talk to people, 
he takes Prozac and herbal medications to help level out his 
mood.  

VA outpatient records associated with the claims file in July 
1999 show the veteran was seen on several occasions for 
various medical problems, including psychiatric problems 
relating to his PTSD from February to June 1999.  A February 
outpatient report noted that the veteran was last seen in 
1994, and that he wanted a mental health consultation for 
insomnia, increased dreams, and increased use of alcohol.  
The veteran reported that he lived with his wife, and that he 
worked on computers as an administrative assistant to a 
building contractor.  

When seen at the mental health clinic in March 1999, the 
veteran reported that his symptoms had worsened over the past 
six months coinciding with more stress and problems with his 
hypertension.  On examination, the veteran was neat, clean, 
and cheerful.  He was cooperative throughout the interview, 
and his mood was euthymic.  He was not suicidal or 
delusional.  The veteran was mildly withdrawn and moderately 
hypervigilant.  The examiner identified areas to focus on 
including combat issues, guilt, and worry over health issues 
and job stress.  The assessment included PTSD, adjustment 
disorder from job, and hypertension.  The GAF score was 55.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
Additional applicable criteria provide that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran is currently assigned a 30 percent evaluation for 
his service-connected PTSD under Diagnostic Code 9411 which 
provides, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events)...............  
30

Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (1999).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (1999).  

Based upon the criteria above, a rating in excess of 30 
percent for PTSD based on the medical reports of record is 
not warranted.  The veteran's principal symptomatology 
includes difficulty sleeping, nightmares and panic attacks 
three to four times a week, and an explosive temper.  Despite 
these difficulties, the evidentiary record shows that the 
veteran has been employed in the customer service related 
field for more than 14 years without any reported lost time 
at work because of his PTSD symptoms.  While the veteran 
reported that he thinks he may have to quit his job because 
of his medical problems, the evidence of record indicates 
that he goes to work every day and does not have any specific 
problems with his co-workers because of his PTSD.  The record 
also reflects that he has a good relationship with his wife 
and son.  The fact that the veteran has been married for more 
than 22 years, and has been continuously employed for more 
than 14 years (essentially since his discharge from service), 
does not suggest that he has difficulty maintaining effective 
work and social relationships.  There is no evidence that the 
veteran's employment has been in any way affected by his 
PTSD.  

Although the veteran complains of short-term memory loss, his 
memory for immediate, recent, and remote events was 
characterized as fair when examined by VA in April 1999.  
When seen on an outpatient basis the month before, the 
veteran was cheerful and calm, and was described as only mild 
withdrawn, socially.  Clearly, the evidence of record does 
not reflect the level of severity contemplated by a 50 
percent rating.  

Based on a review of all the evidence of record, the Board 
finds that the veteran's symptomatology is not reflective of 
the severity and persistence to warrant a 50 percent rating.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating greater than the currently assigned 30 percent 
for his service-connected PTSD.  


ORDER

A rating in excess of 30 percent for service-connected PTSD 
is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 3 -


